DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-7 are pending in the instant application and are being examined herein.
Priority
No domestic benefit or foreign priority has been claimed by the Applicant, and thus the effective filing date of the instant application is the actual filing date of 29 Feb 20.
Information Disclosure Statement
The two IDS’s filed on 2 Mar 20 and 29 May 20, respectively, have each been considered by the Examiner.
Drawings
The newly submitted replacement drawings filed 12 May 20 have been accepted by the Examiner.
Claim Objections
Independent Claim 1 is objected to because of the following informalities: Independent Claim 1’s step d states that corrective input is determined based on aerial vehicle parameters, payload parameters, and actual orientation feedback, but while at this point in the method aerial vehicle parameters and payload parameters have already been determined (see method steps a and b, respectively), it is not yet clear as to what “actual orientation feedback” is.  Because subsequent method step f in this independent Claim 1 does include “generating the actual orientation feedback”, Examiner suggests changing this limitation in method step d to instead be “determining a corrective input based on aerial vehicle parameters, payload parameters, and generated actual orientation feedback” to better clearly link this feedback to what is generated per step f.  Appropriate correction is merely suggested but not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-5, and 7 (and Claims 2-3 and 6 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The reasons for indefiniteness of these claims are as follows:
(a) In independent Claim 1, step b includes the terms “physical parameters” and “dynamic parameters”, but then dependent Claim 4 brings in “physical parameters” again, and dependent Claim 5 brings in “dynamic parameters” again.  As such, these claims become indefinite because it is unclear as to whether or not these subsequent uses of the same terms are in fact referring to the same parameters from the initial usage (and in that case, the later uses in Claims 4 and 5 should be “the physical parameters” and “the dynamic parameters”, respectively) or if they are meant to be different (and in that case, they should be clearly differentiated from each other).  For purposes of compact prosecution, Examiner is interpreting (1) “physical parameters” and “dynamic parameters” in independent Claim 1 to instead be “physical payload parameters” and “dynamic payload parameters”, respectively, (2) “physical parameters” in Claim 4 to instead be “physical aerial parameters”, and (3) “dynamic parameters” in Claim 5 to instead be “dynamic aerial parameters”.  Appropriate corrections are required.
(b) In independent Claim 1, step c is indefinite because, firstly, the term “preferred orientation” is subjective language because it is not clear as to what makes any particular orientation preferred over another orientation.  The specification does not appear to define this term either, as it merely provides various examples of what it might be or how it could be described rather than what it actually is.  As an example, the specification’s Paragraphs 26-27 state: “the preferred position, orientation, or trajectory may be based on some operational objective set by the user. In one example, a user may desire the aircraft to hover relative to an outside reference frame. The outside reference frame may be the surface of the earth, or some other exterior object. In some applications, the preferred orientation may be to maintain an altitude above ground and a horizontal and stable attitude relative to the ground…In general, the preferred position, orientation, and trajectory may be described in various terms including but not limited to: position, velocity, acceleration, angle, angular velocity, and angular acceleration with respect to one or more outside frames of reference. The preferred position, orientation, trajectory and outside reference frame may be dependent upon the application intended for the UAV at the time of use. The preferred position, orientation, trajectory may change with time, or other variables…The preferred position, orientation, or trajectory may be stored in memory.”  As such, this term is merely generically described with open-ended example embodiments with multitudes of possibilities that may even change over time, and is not describing what “preferred orientation” is definitively.  Secondly, it is not clear as to how a preferred orientation of the aerial vehicle can be determined based on the aerial vehicle parameters and operational instructions, when there is no step to the method in this claim or any other claim dependent upon it that ever discusses said “operational instructions” or that they were ever actually determined themselves (or for example, received prior to this step c).  In other words, it is impossible to know what these operational instructions are or where they came from or how they influence a preferred orientation, yet they are required per the claimed method.  The specification does describe an “operational objective set by the user” and “corrective instructions”, but neither of these terms are “operational instructions” as claimed, so the specification does not provide sufficient guidance to alleviate this indefiniteness.  For purposes of compact prosecution, Examiner is interpreting “a preferred orientation” to be “a user-preferred orientation” (and “the preferred orientation” in subsequent step e to instead be “the user-preferred orientation”) and “operational instructions” to instead be “an operational objective set by a user of the aerial vehicle”.  Appropriate corrections are required.
(c) In independent Claim 1, step d is indefinite because the terms “aerial vehicle parameters” and “payload parameters” are utilized again even though they were previously used in steps a and b, respectively.  Therefore, it is unclear as to whether or not these subsequent uses of the same terms are in fact referring to the same parameters from the initial usage (and in that case, the later uses in step d should be “the aerial vehicle parameters” and “the payload parameters”, respectively) or if they are meant to be different (and in that case, they should be clearly differentiated from each other).  For purposes of compact prosecution, Examiner is interpreting “aerial vehicle parameters” and “payload parameters” in step c instead be “the aerial vehicle parameters” and “the payload parameters”, respectively.  Appropriate corrections are required.
(d) In independent Claim 1, step e is indefinite because the limitation “determining an operation of one or more of the plurality of thrusters based on the corrective input and the user-preferred orientation, then controlling an output of one or more of the plurality of thrusters accordingly” includes the term “accordingly”, and it is not definite as to what is meant by this term.  According to what?  For purposes of compact prosecution, Examiner is interpreting “…controlling an output of one or more of the plurality of thrusters accordingly” to instead be “…controlling an output of one or more of the plurality of thrusters to bring the aerial vehicle closer to the user-preferred orientation”.  Appropriate corrections are required.
(e) In Claims 4-5, each of these claims include the phrase “wherein aerial vehicle parameters comprise…”; however, the term “aerial vehicle parameters” was previously used in independent Claim 1, which Claims 4 and 5 are both dependent upon.  As such, these claims becomes indefinite because it is unclear as to whether or not these subsequent uses of the same term is/are in fact referring to the same parameters from the initial usage (and in that case, the later uses in Claim 4 and/or Claim 5 should be “the aerial vehicle parameters”) or if they are meant to be different (and in that case, they should be clearly differentiated from each other).  For purposes of compact prosecution, Examiner is interpreting “wherein aerial vehicle parameters comprise…” in both Claims 4 and 5 to instead be “wherein the aerial vehicle parameters comprise…”.  Appropriate corrections are required.
(f) In Claim 7, the limitation “wherein dynamic payload parameters comprise…” includes the term “dynamic payload parameters”; however, this term was previously used in independent Claim 1, which Claim 7 is dependent upon.  As such, this claim becomes indefinite because it is unclear as to whether or not this subsequent use of the same term is in fact referring to the same parameters from the initial usage (and in that case, the later uses in Claim 7 should be “the dynamic payload parameters”) or if they are meant to be different (and in that case, they should be clearly differentiated from each other).  For purposes of compact prosecution, Examiner is interpreting “wherein dynamic payload parameters comprise…” to instead be “wherein the dynamic payload parameters comprise…”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (US 2019/0011077, published 10 Jan 19), herein “Chen”.
Regarding Claim 1 (Independent), Chen discloses method (“systems, methods, and devices related to the control and operation of a carrier for supporting a payload for a movable object such as an unmanned aerial vehicle (UAV)”, Paragraph 4) for compensating disturbances (“one or more processors are configured to determine an input torque based on the one or more motion characteristics of the payload, determine an estimated disturbance torque based on the one or more motion characteristics of the carrier, and calculate an output torque based on the input torque and the estimated disturbance torque”, Abstract) in an aerial vehicle (“the movable object is a UAV”, Paragraph 8) having a plurality of thrusters (“The UAV may be an example of a movable object as described herein. The UAV 900 can include a propulsion system having four rotors 902, 904, 906, and 908. Any number of rotors may be provided (e.g., one, two, three, four, five, six, or more). The rotors, rotor assemblies, or other propulsion systems of the unmanned aerial vehicle may enable the unmanned aerial vehicle to hover/maintain position, change orientation, and/or change location”, Paragraph 160), the disturbances caused by a payload (“the disturbance comprises one or more of wind effects, temperature changes, or external impact to the payload or the carrier”, Paragraph 20) rotating about one or more axes (“control the movement of the payload 104 relative to the movable object 100 (e.g., rotation about a roll, pitch, and/or yaw axis)”, Paragraph 107) and coupled to the aerial vehicle (e.g. see payload 104 coupled to UAV 100 per Fig. 1), the method comprising the steps of:
a. determining aerial vehicle parameters (“The terminal can include a suitable display unit for viewing information of the movable object, carrier, and/or payload. For example, the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof. In some embodiments, the terminal can display information provided by the payload, such as data provided by a functional payload (e.g., images recorded by a camera or other image capturing device)”, Paragraph 163, “sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like”, Paragraph 168);
b. determining payload parameters comprising physical payload parameters and dynamic payload parameters (“payload sensor(s) 304 can be any sensor suitable for obtaining data indicative of a spatial disposition (e.g., position, orientation, angle) and/or motion characteristic (e.g., translational (linear) velocity, angular velocity, translational (linear) acceleration, angular acceleration) of a payload, such as an inertial sensor”, Paragraph 114);
c. determining a user-preferred orientation of the aerial vehicle based on the aerial vehicle parameters and an operational objective set by a user of the aerial vehicle (“propulsion mechanisms 1006 can be operable to permit the movable object 1000 to hover in the air at a specified position and/or orientation. One or more of the propulsion mechanisms 1000 may be controlled independently of the other propulsion mechanisms. Alternatively, the propulsion mechanisms 1000 can be configured to be controlled simultaneously. For example, the movable object 1000 can have multiple horizontally oriented rotors that can provide lift and/or thrust to the movable object. The multiple horizontally oriented rotors can be actuated to provide vertical takeoff, vertical landing, and hovering capabilities to the movable object 1000”, Paragraph 167, “terminal 1012 can provide control data to one or more of the movable object 1000, carrier 1002, and payload 1004 and receive information from one or more of the movable object 1000, carrier 1002, and payload 1004 (e.g., position and/or motion information of the movable object, carrier or payload; data sensed by the payload such as image data captured by a payload camera)”, Paragraph 170);
d. determining a corrective input based on the aerial vehicle parameters, the payload parameters, and generated actual orientation feedback (“In some instances, control data from the terminal may include instructions for relative positions, movements, actuations, or controls of the movable object, carrier and/or payload. For example, the control data may result in a modification of the location and/or orientation of the movable object (e.g., via control of the propulsion mechanisms 1006), or a movement of the payload with respect to the movable object (e.g., via control of the carrier 1002)”, Paragraph 170;
e. determining an operation of one or more of the plurality of thrusters based on the corrective input and the user-preferred orientation, then controlling an output of one or more of the plurality of thrusters to bring the aerial vehicle closer to the user-preferred orientation (“motion controller can be configured to control an actuator that is coupled to the carrier to rotate at the output torque, so as to effect the movement of the carrier to achieve the desired attitude of the payload”, Paragraph 18, “processor 702 can calculate the difference between the input torque 726 and refined disturbance torque 738 (or estimated disturbance torque 734) in order to obtain an output torque 740. The output torque 740 can correspond to a torque which should be applied to the frame 708 in order to achieve the desired attitude of the payload even when an external disturbance resulting in external disturbance torque 728 is present. The processor 702 can transmit instructions to the actuator 706 to cause the actuator 706 to apply the output torque 740 to the frame 708”, Paragraph 141, “the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position”, Paragraph 152); and
f. determining an actual orientation of the aerial vehicle and generating the actual orientation feedback (“an input angle (e.g., a yaw angle) associated with a desired attitude of the payload is received by one or more processors (e.g., of the movable object, carrier, and/or payload). Based on the input angle, the one or more processors can determine an output torque to be applied to the carrier or one or more components thereof (e.g., a yaw frame) in order to achieve the desired attitude. The output torque can be determined in a variety of ways, such as using a feedback control loop. The feedback control loop can take the input angle as an input and output the output torque as an output. The feedback control loop can be implemented using one or more of a proportional (P) controller, a proportional-derivative (PD) controller, a proportional-integral (PI) controller, a proportional-integral-derivative (PID) controller, or combinations thereof”, Paragraph 112, “the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof”, Paragraph 163).
Regarding Claim 2, Chen discloses the method of Claim 1, and Chen further discloses that the payload rotates about a first axis and the payload includes a mechanism rotating about a second axis orthogonal to the first axis (“the carrier can be configured to permit movement of the payload relative to the carrier and/or movable object. The movement can be a translation with respect to up to three degrees of freedom (e.g., along one, two, or three axes) or a rotation with respect to up to three degrees of freedom (e.g., about one, two, or three axes), or any suitable combination thereof. In some embodiments, some or all of the axes of movement are orthogonal axes, e.g., a roll, pitch, and yaw axis. For example, the carrier can be configured to permit movement of the payload about a roll, pitch, and/or yaw axis. In some embodiments, the carrier is a single-axis or multi-axis gimbal that permits movement of the payload about a roll, pitch, and/or yaw axis. In alternative embodiments, some or all of the axes of movement may be non-orthogonal axes”, Paragraph 101, “control the movement of the payload 104 relative to the movable object 100 (e.g., rotation about a roll, pitch, and/or yaw axis)”, Paragraph 107).
Regarding Claim 3, Chen discloses the method of Claim 2, and Chen further discloses that the payload is a LiDAR system (“sensing module 1102 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera)”, Paragraph 173).
Regarding Claim 4, Chen discloses the method of Claim 1, and Chen further discloses that the aerial vehicle parameters comprise physical aerial parameters comprising one or more of spatial dimensions (“sensing system 1008 can include one or more sensors that may sense the spatial disposition”, Paragraph 168), morphology, weight-related properties, and material properties.
Regarding Claim 6, Chen discloses the method of Claim 1, and Chen further discloses that the thrusters are propellers (“propulsion mechanisms 1006 can include one or more of rotors, propellers, blades, engines, motors, wheels, axles, magnets, or nozzles, as previously described”, Paragraph 166) driven by motors (“A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position”, Paragraph 152).
Regarding Claim 7, Chen discloses the method of Claim 1, and Chen further discloses that the dynamic payload parameters comprise torque generated by single or multi-axis angular momentum created by the payload (“The disturbance can include one or more of wind effects, temperature changes, or external impact to the payload or carrier, for example. The motion characteristics of the carrier can include an instantaneous attitude, an instantaneous position, a linear velocity, an angular velocity, a linear acceleration, and/or an angular acceleration of the carrier. The estimated disturbance torque can be calculated with respect to a rotatable joint on a frame of the carrier (e.g., a yaw frame), the rotatable joint being configured to couple the frame to the movable object”, Paragraph 145).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu (US 2018/0292842, published 11 Oct 18).
Regarding Claim 5, Chen discloses the method of Claim 1, but Chen remains silent in that the aerial vehicle parameters comprise dynamic aerial parameters comprising one or more of electronic specifications, power source specifications, and motor characteristics.  However, Yu, in the same field of endeavor (“A method for controlling an aircraft”, Abstract of Yu), teaches that aerial vehicle parameters (“One or more physical parameters of an aircraft may be assessed. In some instances, these parameters may be measured manually by a human being, or may be measured automatically with aid of a processor. In some instances, a live being may enter the data, via a device, to be stored in memory. For example, a human being may measure a dimension of the aircraft and enter the data. In another example, one or more machines may be used to determine a physical parameter of the aircraft, and the data may be automatically provided to a memory storing the information. For example, the weight of the aircraft may be measured and automatically communicated into memory”, Paragraph 73) comprise dynamic aerial parameters (“Examples of physical parameters may include factors relating to aircraft structure and/or aircraft dynamics”, Paragraph 74) comprising one or more of electronic specifications, power source specifications, and motor characteristics (“Physical parameters may also include aircraft dynamics. This may include power source specifications, such as maximal battery current, maximal power output, energy density, battery capacity, discharge rate, rating voltage, battery life, or any other features. In some instances, information about battery chemistry or type of battery may be specified or determined. This may also include motor characteristics, such as thrust or power. In some instances, motor characteristics may include maximal trust, maximal power. Electronic speed control's current and power may also be determined”, Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Chen so that the aerial vehicle parameters comprise dynamic aerial parameters comprising one or more of electronic specifications, power source specifications, and motor characteristics, as taught by Yu, in order to provide additional information about the UAV to the processor and/or controller such that more accurate feedback and corrective measures may be sent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663